Appeal by the defendant from a resentence of the Supreme Court, Kings County (Brennan, J.), imposed December 5, 2008, upon her conviction of assault in the first degree and robbery in the first degree, upon a jury verdict.
Ordered that the appeal is dismissed.
In an order dated March 11, 2010, the Supreme Court, Kings County, in accordance with the Court of Appeals’ recent decision in People v Williams (14 NY3d 198 [2010]), vacated the periods of postrelease supervision challenged on this appeal. Accordingly, this appeal has been rendered academic, and must be dismissed. Skelos, J.P., Austin, Roman and Sgroi, JJ., concur.